Circuit
The return of the marshal shows that he holds two original bench warrants against defendant, issued out of the supreme court of the District of Columbia on indictments, and also a warrant of removal, signed by the United States district judge in this district, directing his removal to the District of Columbia; tbe warrant of removal having been issued under section 1014 of the United States Revised Statutes. It will not be necessary to enter into any discussion of the proposition advanced by the district attorney, *831that bench warrants of the supreme court of the District of Columbia run into every district of the United States, and that, under them, individuals may be seized and transported to Washington without any examination, either as to identity or probable cause, conducted by some proper judicial officer in the district where they may be seized, in accordance with the provisions of section 101.4. The method would, no doubt, be “expeditious, logical, and certain.” It would also be intolerably oppressive, and, in the absence either of express legislation or controlling authority, this court: is not prepared to assent: to the proposition here advanced. In so doing, it concurs with the views expressed by the district court in Be Dana, 68 Fed. 893. The warrant of removal, however, seems to have been properly issued in conformity with the provisions of section 1014. A complaint, sworn to on information and belief, was presented to the United Stales commissioner, who issued thereon a warrant for the arrest of Price. This complaint avenud that on March 31, 1897, he did, in the city of Washington, District of Columbia, “unlawfully and feloniously steal, take, and carry away 1,330 U. S. notes of the denominations and value's of five dollars each, 317 United States notes of the denomination and value of one dollar each, 105 United States silver coins of the denomination and value' of twenty-five cénits each, 23 U. S. silver coins of the denomination and value of ten cents each, and 17 U. S. nickel coins of the denominatiem and value of five cents each, all lawful money of the United States, of the goods, chattels, and money of one Arthur O. JBabemdrier.” Price was arrested, and demanded a hearing, and the commissioner proceeded to take testimony both as to identity and probable cause. Babcndrier and three othfer witnesses were examined, and the commissioner found that Hiere was probable cause, and committed Price to the custody of the marshal until the warrant for his removal should he issued by the district judge. The testimony is not strong, hut it does tend to show the commission of the offense charged; and, under well-settled rules, the finding of the commissioner as to probable cause should not he disturbed. It is contended that: the district judge overruled this finding, but the record does not hear out the contention. There seems to have been a curious ■failure of the indictments found in Washington to properly charge the offense. The first indictment charged larceny of silver certificates only, and a second indictment presents the same defect. The third indictment, however, charges a taking and carrying away of 105 silver quarters, 23 silver dimes, and 17 nickel five-cent pieces, with intent to steal and purloin, under section 535(5, Bev. St. IT. S. We have, then, a complaint: charging the theft of some coins and several hundred dollars more, evidence tending to show such theft, and an indictment showing that the prisoner is “wanted” in Washington to stand trial for stealing the coins. Inasmuch as the statute (section *535(5) makes no distinction between grand and petit larceny, tbe offense charged in the indictment is the same offense as was charged in the complaint upon which prisoner demanded a hearing, and as to which the commissioner has found probable cause. The district judge treated the indictment merely as proof that the prisoner was wanted *832for the offense charged in the complaint, and, probable cause being established otherwise than by the indictment, properly directed removal. A number of wholly unnecessary amendments seem to have beep moved for before the commissioner, but their granting or denial in no way changes the situation. I further concur with the district judge in holding that the original complaint sufficiently charged an offense under section 5356. It averred that the offense was committed in the District of Columbia, and all federal courts take judicial notice that said District is within the exclusive jurisdiction of the United States. The writ is therefore discharged. Whether the prisoner will be remanded to the custody from which he was taken, or be detained in custody by this court pending appeal, will be determined when it appears whether or not an appeal is contemplated.